Citation Nr: 1440690	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-10 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issues on appeal are adjudicated.  

The Veteran asserts that he has a low back disability and a psychiatric disability, to include bipolar disorder, as a result of active service.  Specifically, the Veteran has reported that he hurt his back falling in active service while experiencing a then-misdiagnosed bipolar episode.  The Veteran has related that he was discharged from service after only a year due to his low back and psychiatric disabilities.

The Veteran re-injured his back in March 1976 at work, and has been receiving Social Security Administration (SSA) disability benefits since May 1988.

A review of the evidence shows that the Veteran's service personnel records are not associated with the claims file.  The Veteran's service medical records were destroyed in a 1973 fire at the National Personnel Records Center, according to an April 2005 Finding of Unavailability of Service Medical Records.  However, the service personnel records were not requested.  The Veteran has claimed that he separated from service after only one year due to back and psychiatric disabilities.  Therefore, the service personnel records should be sought, as information in the service personnel records may support his claims.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2013).
 
In addition, current treatment records should be obtained before a decision is made on these claims, as the claims file only contains VA medical records up to and including May 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records  from active service from June 1956 to June 1957 and associated them with the claims file.  If they are not available, make a formal finding of unavailability in the claims file.

2.  Obtain the Veteran's VA medical records since May 2005 from any VA facility where the Veteran has received treatment, to include Tampa, Florida, that have not yet been associated with the claims file.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


